— Judgment and order of the City Court of Yonkers reversed on the law and the facts and a new trial ordered, costs to appellant to abide the event, on the ground that the verdict was against the weight of evidence on the question of a fraudulently obtained compromise, and that it was error on the part of the court to exclude the evidence offered by defendant as to the fraud of the insured in the application for the policy. (Telford v. Metropolitan Life Ins. Co., 223 App. Div. 175, 181; affd., 250 N. Y. 528.) (See, also, Pimpinello v. Swift & Co., 253 N. Y. 159,162.) Lazansky, P. J., Kapper, Hagarty, Scudder and Davis, JJ., concur.